                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BESTWAY (USA), INC., et al.,                      Case No. 17-cv-00205-HSG
                                   8                     Plaintiffs,                       AMENDED JUDGMENT
                                   9              v.

                                  10     PIETRO PASQUALE-ANTONI SGROMO,
                                         et al.,
                                  11
                                                         Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Having ordered the funds distributed and discharged the interpleader, see Dkt. No. 107,

                                  14   and awarded attorneys’ fees and costs to Plaintiffs, the Court enters this amended judgment as

                                  15   follows:

                                  16              1. Plaintiffs Bestway (USA) Inc., Bestway (Hong Kong) International Ltd., and

                                  17                   Bestway Inflatables and Material Corporation’s (collectively, “the Bestway

                                  18                   Companies” or “Plaintiffs”) having brought this interpleader action to determine

                                  19                   who owns certain royalties, which are currently in escrow and flow from two

                                  20                   license agreements (“Royalty Payment”), are deemed innocent stakeholders of such

                                  21                   Royalty Payment; and the Bestway Companies are discharged from this matter

                                  22                   upon depositing with the registry of the Court the Royalty Payment, reduced by the

                                  23                   fees and costs awarded to the Bestway Companies under their granted fees motion,

                                  24                   as described below.

                                  25              2. Within 30 days of the entry of this Judgment, the Bestway Companies shall deposit

                                  26                   with the registry of the Court the present value of the Royalty Payment, accrued

                                  27                   under the ’440 Patent License Agreement and the Slide License Agreement,

                                  28                   reduced by the $82,541.70 in fees and costs awarded to the Bestway Companies
                                   1                  under their granted fees motion, see Dkt. No. 144.

                                   2              3. The Royalty Payment deposited with the registry of the Court shall be disbursed in

                                   3                  accordance with this Court’s findings on summary judgment that Defendant Scott

                                   4                  was at the time of the ‘440 Patent License Agreement, Dkt. No. 79-6, the owner of

                                   5                  all right, title, and interest to U.S. Patent No. 7,046,440; that Defendant Eureka was

                                   6                  the owner of all rights with respect to the products that are the subject of the Water

                                   7                  Slide License Agreement, Dkt. No. 79-7, at the time that the Water Slide

                                   8                  Agreement was entered; and that Defendants Scott and Eureka are entitled to all

                                   9                  royalties accrued under the ‘440 Patent License Agreement and the Water Slide

                                  10                  License Agreement, subject to the above-referenced reduction for fees and costs

                                  11                  awarded to the Bestway Companies under their granted fees motion.

                                  12              4. The Bestway Companies and their past, present, and future parents, subsidiaries,
Northern District of California
 United States District Court




                                  13                  affiliates, successor, predecessors, assignees, agents, producers, servants,

                                  14                  employees, officers, directors, principals, representatives, attorneys, and insurers

                                  15                  are hereby released and discharged from all liability by Defendants Pietro

                                  16                  Pasquale-Antonio Sgromo (a/k/a Peter Anthony Sgromo), Wagmore & Barkless

                                  17                  LLC, Leonard Gregory Scott, and Eureka Inventions LLC or any other entity

                                  18                  claiming an interest, on account of all claims pertaining to the Royalty Payment.

                                  19              5. To the fullest extent provided by 28 U.S.C. § 2361, Defendants are permanently

                                  20                  and perpetually restrained and enjoined from filing or prosecuting any claim in any

                                  21                  federal or state court pertaining to the Royalty Payment.

                                  22          Per the Court’s May 14, 2019 order, Dkt. No. 153, all deadlines imposed by the amended

                                  23   judgment remain stayed until after all appeals have been resolved in this case.

                                  24          IT IS SO ORDERED.

                                  25   Dated: 5/31/2019

                                  26                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  27                                                    United States District Judge
                                  28
                                                                                         2
